Case 3:19-cr-00130-MHL Document 60 Filed 12/23/19 Page 1 of 1 PagelD# 524

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

UNITED STATES OF AMERICA

Vv.
Case No. 3:19-cr-00130-MHL

OKELLO T. CHATRIE,

Defendant.

 

 

ORDER GRANTING MOTION FOR LEAVE TO FILE
BRIEF OF AMICUS CURIAE GOOGLE LLC IN SUPPORT OF NEITHER PARTY

Having considered the motion of proposed amicus curiae Google LLC for leave to file an
amicus brief, and good cause appearing, it is hereby ORDERED that the motion is GRANTED.

The Clerk is directed to accept the proposed amicus brief for filing.

 

SO ORDERED.
/s/
M. Hannah Lauck
Date:_ December 23,2019 United States District Judge

 

 

M. HANNAH LAUCK
United States District Judge
